No. 99-30894
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30894
                           Summary Calendar



JOHN M. ROPER,

                                            Plaintiff-Appellant,

versus

EXXON CORPORATION,

                                            Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 97-CV-829-C
                        --------------------
                           April 18, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     John M. Roper appeals the district court’s grant of summary

judgment against him on a complaint he brought against his former

employer, Exxon Corporation.    Having considered the issue sua

sponte, we conclude that the district court’s exercise of federal

jurisdiction over the complaint was proper.      See Giles v. NYLCare

Health Plans, Inc., 172 F.3d 332, 336-37 (5th Cir. 1999).

     Roper argues that Exxon violated LA. REV. STAT. ANN. 23:631 by

failing to pay him for six days of illness occurring during a

vacation.   We agree with the district court that Roper never had

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30894
                                 -2-

a vested right to payment for those days because he never

provided Exxon with the required medical certification of illness

for the days.    See Beard v. Summit Inst. for Pulmonary Med. &

Rehabilitation, Inc., 707 So. 2d 1233, 1235 (La. 1998) (holding

that an employer is obligated to pay only amounts “due under the

terms of employment”).

     Roper argues that Exxon is obliged to pay him penalty wages

and attorney’s fees under LA. REV. STAT. ANN. 23:632.   Because

Exxon owed Roper nothing for the six uncertified days of illness,

no penalties or fees are due him for those days.    In addition, we

conclude that summary judgment against Roper was proper as to six

days of illness that were properly certified.    Roper’s principal

piece of evidence, a pay stub showing that he had reported

disability days during vacation, is not probative of when Exxon

exercised its discretion under the terms of employment to

reclassify Roper’s vacation time.

     Finally, Roper argues that Exxon should have made a seven

percent contribution to his thrift fund account on all amounts it

paid him at his discharge in lieu of vacation.    The district

court held, and we agree, that this is an Employee Retirement

Income Security Act claim governed by the terms of Exxon’s Thrift

Plan.   See 29 U.S.C. § 1132(a).   We also agree that Roper

presented no evidence that Exxon’s Thrift Plan involved

contributions for vacation days.

     AFFIRMED.